 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION
Plaintiff,
-against-
BEAR STEARNS ASSET BACKED SECURITIES I
L.L.C., et al,
Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: / / 7 4/20

 

 

 

pho

 

ORDER

12-CV-4000 (LTS) (KNF)

The order of the Court dated January 2, 2020, is hereby modified. All discovery, of

whatever nature, shall be initiated so as to be completed on or before August 30, 2021. A

telephonic status conference will be held with the parties on April 29, 2021, at 10:00 am. The

parties shall use the following conference call-in number (888) 557-8511 and, thereafter, enter access

code 4862532.

Dated: New York, New York SO ORDERED:

January 24, 2020

Kean Vetere’ Por
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
